Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 AMENDMENT NO. 1 TO SHARE LENDING AGREEMENT This Amendment No. 1, dated as of December 18, 2007 (the  Amendment ), to the Share Lending Agreement, dated as of December 12, 2007 (the  Agreement ), is entered into between The Great Atlantic & Pacific Tea Company, Inc. (the  Company  or the  Lender ) and Bank of America, N.A. ( Borrower ). Unless the context indicates to the contrary, capitalized terms used and not defined herein shall have the meanings ascribed to them in the Agreement. WHEREAS, pursuant to the terms and conditions of the Agreement, the Borrower may, from time to time, borrow from Lender shares of Common Stock of the Company; and WHEREAS, the Lender and the Borrower deem it advisable to amend the Agreement in order to revise the definition of Maximum Number of Shares. NOW, THEREFORE, in consideration of the premises and the mutual agreements herein set forth, the parties hereto hereby agree as follows: 1 . Amendments . a. Section 1 of the Agreement is hereby amended by deleting therefrom the definition of  Maximum Number of Shares  in its entirety and inserting in lieu thereof the following:  Maximum Number of Shares  means, subject to the adjustments below, 5,820,851 shares of Common Stock, except that upon such time as either (i) the Company obtains shareholder approval to the extent required by the rules and regulations of the New York Stock Exchange to allow the Lender to issue up to 6,767,393 shares of Common Stock pursuant to this Agreement (the Stockholder Approval Date) or (ii) the Company reasonably determines that such shareholder approval is not required pursuant to the rules and regulations of the New York Stock Exchange, the Maximum Number of Shares means 6,767,393 shares of Common Stock (the Company Determination Date), or such lesser number that can be issued hereunder without such shareholder approval. (a) If, as the result of a stock dividend, stock split or reverse stock split, the number of outstanding shares of Common Stock is increased or decreased, the Maximum Number of Shares shall, effective as of the payment or delivery date of any such event, be proportionally increased or decreased, as the case may be. (b) If, pursuant to a merger, consolidation, other business combination, reorganization, reclassification, recapitalization or other corporate action (including, without limitation, a reorganization in bankruptcy), the Common Stock is exchanged for or converted into cash, securities or other property, the Maximum Number of Shares shall, effective upon such exchange, be adjusted by multiplying the Maximum Number of Shares at such time by the number of securities, the amount of cash or the fair market value of any other property exchanged for one share of Common Stock in such event. (c) Upon the termination of any Loan pursuant to Section 4(a), the Maximum Number of Shares shall be reduced by the number of Loaned Shares surrendered by Borrower to Lender; provided that if the number of Loaned Shares offered and sold by Borrower in any registered public offering under the Securities Act is less than the number of shares of Common Stock constituting the Loan made in connection with such registered public offering (such difference, the  Unsold Amount ), any termination of a Loan in an amount equal to the Unsold Amount with respect to such Loan shall not so reduce the Maximum Number of Shares. (d) If shares of Common Stock have been returned to Lender pursuant to Section 4 at any time or Replacement Shares have been purchased pursuant to Section 10(b) at any time (in each case taking into account any adjustments of the nature described in clauses (a) and (b) above), the Maximum Number of Shares shall be reduced by the number of shares so returned or purchased. (e) Notwithstanding the foregoing, if on December 31, 2007, (i) Option 2011 has not been exercised in full, the Maximum Number of Shares shall be reduced by 247,253 shares of Common Stock and (ii)
